DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim 21 is cancelled.


Response to Amendment
The amendment, filed 20 July 2021, is fully responsive.

Applicant’s amendments to the claims 1-8 have overcome each and every 112(b) rejection previously set forth. The 112(b) rejection of the claims 1-8 have been withdrawn.

Applicant’s amendments to the claim 21 have overcome each and every 112(a) rejection previously set forth. The 112(a) rejection of the claim 21 have been withdrawn.

Applicant’s amendments to the claims 1, 3-8, 16, 19 and 21 have overcome each and every 101 rejections previously set forth. The 101 rejections of the claims 1, 3-8, 16, 19 and 21 have been withdrawn.


Response to Arguments
Applicant’s arguments, with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Objections
Claim 1 is objected to because of the following informalities: “each customized component” in lines 9-10 should read “the each customized component of the set of customized components”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “customized component” in line 5 should read “the customized component”; and “associated descriptor” in line 9 should read “the associated descriptor”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 9 recites “A device, comprising: a standardized component; an interface feature formed on the standardized component to physically couple the standardized component to a customized component; and a customized component physically coupled to the standardized component, the customized component including a first portion of a customized part and an associated descriptor, wherein the customized component is a three-dimensional printed component that comprises the standardized component, the customized part and an associated descriptor”. It is unclear how the customized component, which is physically coupled to the standardized component, comprise the standardized component. For examining purposes, “wherein the customized component is a three-dimensional printed component that comprises the standardized component, the customized part and an associated descriptor” has been interpreted to mean “wherein the device is a three-dimensional printed component that comprises the standardized component, the customized part and an associated descriptor”. Appropriate correction is required.
Claims 10-11 are dependent claim of claim 9. The claim 9 is rejected under 35 U.S.C. 112(b), and therefore, claims 10-11 are rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapoy (US 2017/0212277 A1), in view of Tanaka et al. (US 2001/0008314 A1), hereinafter ‘Tanaka’, further in view of Porter et al. (US 2018/0207863 A1), hereinafter ‘Porter’.
	
Regarding claim 1, Chapoy teaches:
An assembly line, comprising: (Chapoy: [0010] “In one embodiment that has been found to achieve the best results, the method is comprised of the following steps:” [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0012] “b) The at least one blank is loaded into a magazine for presentation to a 3-D printer.”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The combination of production equipment for molding and the 3-D printers read on “An assembly line”.] 
a standardized production portion of the assembly line, …to produce a set of standardized components, each standardized component of the set of standardized components being substantially identical to one another; and (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [The molding process reads on “a standard production portion”, and any of the mass blanks read on “a set of standardized components”. Each blank with same gross features reads on “substantially identical to one another”.]
a customized production portion of the assembly line, the customized production portion comprising a three-dimensional printer to produce a set of customized components, (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The 3D printer(s) for the SKU printing and building up the lens onto the blank reads on “a customized production portion”, and the deposited layers onto the blank lens reads on “a set of customized components”.]
each customized component of the set of customized components having a different custom option, each customized component including at least a first portion of a customized part … , (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed from a separate jet mounted in a turret.”) [The buildup of any of the final active lens reads on “each customized component” or “at least a first portion”, and any features and optical power variations reads on “a different custom option.”.]
wherein the each customized component of the set of customized components is physically coupled to a standardized component of the set of standardized components. (Chapoy: [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks(i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.  The inherent efficiency of the molding process therefore is fully exploited.  Alternatively, optics such as the cylindrical component of the toric lens can be added to the back surface which may actually improve the base curve corneal fit.”) [The buildup being layered onto the blank reads on “the set of customized components is physically coupled to a standardized component”.]

Chapoy does not explicitly teach: the standardized production portion comprising a variety of machinery to produce a set of standardized components.
Tanaka teaches:
the standardized production portion comprising a variety of machinery to produce a set of standardized components. (Tanaka: [0033] “Referring first to FIGS. 1A and 1B, there is shown a mold assembly for forming an ophthalmic lens or a lens blank, which mold assembly is constructed according to one embodiment of the present invention.  The mold assembly shown FIGS. 1A and 1B consists of a first mold in the form of a male mold 2 and a second mold in the form of a female mold 4.”; [0058] “Initially, a polymeric material 56 which gives a polymer of the intended contact lens is supplied from a suitable supply device 54 into the recessed portion 14 of the female mold 4, as shown in FIG. 5A.”; [0059] “The polymeric material 56 which fills the mold cavity (6) is polymerized according to a known thermal-polymerization method, by exposure to heat emitted from a heater 58, as shown in FIG. 5C, for molding the intended contact lens.”) [The male mold, the female mold, the supply device and the heater used to mold the lens blanks read on “comprising a variety of machinery to produce a set of standardized components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Tanaka before them, to modify lens blank molding process to use thermal polymerizing process.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve forming lens blanks at a reduced cost and increased accuracy (Tanaka: [0003] “The present invention relates to a mold assembly for forming an ophthalmic lens or a lens blank, and a method of producing the same using the mold assembly.  More particularly, the present invention is concerned with such a mold assembly which is suitably used for forming the ophthalmic lens such as a contact lens or an intraocular lens, or the lens blank from which one ophthalmic lens is produced by effecting a cutting operation on at least one of front and back surfaces of the lens blank, the mold assembly having a structure which assures a high degree of forming accuracy and which is economical to manufacture with relatively inexpensive equipment.  The present invention is also concerned with a method of forming the ophthalmic lens or lens blank using the mold assembly, at a reduced cost while assuring a high degree of configurational accuracy of the ophthalmic lens or lens blank to be obtained.”).

Chapoy and Tanaka do not explicitly teach: each customized component including at least a first portion of a customized part and an associated descriptor.
Porter teaches:
each customized component including at least a first portion of a customized part and an associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “an associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Tanaka and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating design features such as labels, logos, textures, and bitmap images (Porter: [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”).

Regarding claim 2, Chapoy, Tanaka and Porter teach all the features of claim 1.
Chapoy further teaches:
wherein the standardized component is a production framework to secure the customized component during production. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The lens blank being used as the base to build up the successive layers reads on the lens blank being “a production framework …”.]

Regarding claim 3, Chapoy, Tanaka and Porter teach all the features of claim 1.
Porter further teaches:
wherein the descriptor includes at least one of trademark information, patent information, warranty information, a collector card, reward information or safety information. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The logo reads on “trademark information”.]
The motivation to combine Chapoy, Tanaka and Porter, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Chapoy, Tanaka and Porter teach all the features of claim 1.
Chapoy further teaches:
wherein the standardized component is a packaging framework to package the customized component. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0018] “One benefit of the present invention over the prior art is that such process precludes unwanted inventory for infrequently called upon SKU's.  Each final part can be made on a truly Made to Order basis, MTO: Order entry, manufacturing execution, final packaging and directly to shipping.”) [The lens blank being used as the base as a structure to secure the active part or the buildup reads on the lens blank being “a packaging framework to package the customized component”.]

Regarding claim 7, Chapoy, Tanaka and Porter teach all the features of claim 1.
Chapoy further teaches:
wherein at least one customized component of the set of customized components includes a supplemental customized part associated with the at least one customized component or the standardized component. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed from a separate jet mounted in a turret.”) [The colored cosmetic layer reads on “a supplemental customized part.”.]

Regarding claim 16, Chapoy, Tanaka and Porter teach all the features of claim 1.
Porter further teaches:
wherein the associated descriptor is physically coupled to a standardized component. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”)
The motivation to combine Chapoy, Tanaka and Porter, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 20, Chapoy, Tanaka and Porter teach all the features of claim 1.
Chapoy further teaches:
wherein the standardized production portion is a three-dimensional printer. (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”) [The base structure or the blank being 3 dimensionally printed reads on “the standardized production portion is a three-dimensional printer”.]



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapoy, in view of Porter.

Regarding claim 9, Chapoy teaches:
A device, comprising: (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The final part reads on “A device”.]
a standardized component; (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [Any set of the mass blanks read on “a set of standardized components”.]
an interface feature formed on the standardized component to physically couple the standardized component to a customized component; and (Chapoy: [0009] “The present invention uses 3 dimensional printer technologies to create ophthalmic devices including specialized contact lenses by building up optical features onto a shell of a contact lens.  In this context, a shell is a curved disk with the same radius of curvature on the front and back surface providing a spherical base curve to fit the cornea and no optical power on the front curve.  Starting with such a shell, the present invention provides that the 3-dimensional printer is utilized to build optical features on to the front surface: + or - spherical power, cylinder power to make toric lenses, complicated patterns to make simultaneous vision multi-focals, aspheric designs, cosmetic features to show left/right or lens inversion, sensors to provide diagnostics for tear markers or measures of deposits to indicate the desirability/necessity to change lenses, patterns for cosmetic and prosthetic lenses, a smooth surface top coat over cosmetic features, a hydrophilic lubricious surface layer, etc..”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The front surface reads on “an interface feature formed on the standardized component”, and the deposited layers being deposited on top of the physical carrier (blank lens) reads on “physically coupled to the standardized component”.]
a customized component physically coupled to the standardized component, the customized component including a first portion of a customized part and an associated descriptor, (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The deposited layers onto the blank lens reads on “a customized component”, and the first layer reads on “a first portion of a customized part”.]
wherein the customized component is a three-dimensional printed component that comprises the standardized component, the customized part … (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.) [The final part when both the shell (blank lens) and the build up layers are produced by the 3-D printer reads on “the customized component”.]

Chapoy does not explicitly teach: the customized component including a first portion of a customized part and an associated descriptor, wherein the customized component is a three-dimensional printed component that comprises the standardized component, the customized part, and associated descriptor.
Porter teaches:
the customized component including a first portion of a customized part and an associated descriptor, wherein the customized component is a three-dimensional printed component that comprises the standardized component, the customized part, and associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating design features such as labels, logos, textures, and bitmap images (Porter: [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”).

Regarding claim 10, Chapoy and Porter teach all the features of claim 9.
Porter further teaches:
wherein the descriptor includes at least one of trademark information, patent information, warranty information, a collector card, reward information and safety information. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The logo reads on “trademark information”.]
The motivation to combine Chapoy and Porter, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 11, Chapoy and Porter teach all the features of claim 9.
Chapoy further teaches:
wherein the standardized component is a packaging or production framework for the customized component. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The lens blank being used as the base to build up the successive layers reads on the lens blank being “a packaging or production framework …”.]



Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chapoy, in view of Chapoy2 (Embodiment as described in paragraph [0022] of Chapoy), further in view of Porter.

Regarding claim 12, Chapoy teaches:
A method, comprising: (Chapoy: [0010] “In one embodiment that has been found to achieve the best results, the method is comprised of the following steps:” [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0012] “b) The at least one blank is loaded into a magazine for presentation to a 3-D printer.”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”)
… each standardized component of the set of standardized components being substantially identical to one another; and (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [Any of the mass blanks read on “a set of standardized components”. Each blank with same gross features reads on “substantially identical to one another”.]
physically coupling a three-dimensionally printed customized component to selected … standardized component via an interface feature of the standardized component, which interface feature comprises multiple interface positions, (Chapoy: [0009] “The present invention uses 3 dimensional printer technologies to create ophthalmic devices including specialized contact lenses by building up optical features onto a shell of a contact lens.  In this context, a shell is a curved disk with the same radius of curvature on the front and back surface providing a spherical base curve to fit the cornea and no optical power on the front curve.  Starting with such a shell, the present invention provides that the 3-dimensional printer is utilized to build optical features on to the front surface: + or - spherical power, cylinder power to make toric lenses, complicated patterns to make simultaneous vision multi-focals, aspheric designs, cosmetic features to show left/right or lens inversion, sensors to provide diagnostics for tear markers or measures of deposits to indicate the desirability/necessity to change lenses, patterns for cosmetic and prosthetic lenses, a smooth surface top coat over cosmetic features, a hydrophilic lubricious surface layer, etc..”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The front surface of the blank with three-dimensional coordinates reads on “an interface feature of the standardized component, which interface feature comprises multiple interface positions”, and the deposited layers being deposited on top of the physical carrier (blank lens) of a specific SKU reads on “physically coupling … to selected standardized component”. The additively deposited layers built up onto the blank lens reads on “a three-dimensionally printed customized component”.]
the customized component being from a set of customized components, each customized component of the set of customized components having a different custom option, the customized component including at least a first portion of a customized part … (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed from a separate jet mounted in a turret.”) [The buildup of any of the final active lens reads on “each customized component” or “at least a first portion”, and any features and optical power variations reads on “a different custom option.”.]

Chapoy does not explicitly teach: three-dimensionally printing a standardized component from a set of standardized components; physically coupling a three-dimensionally printed customized component to selected three-dimensionally printed standardized component; and the customized component including at least a first portion of a customized part and an associated descriptor.
Chapoy2 teaches:
three-dimensionally printing a standardized component from a set of standardized components; and physically coupling a three-dimensionally printed customized component to selected three-dimensionally printed standardized component (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”) [The base structure or the blank being 3 dimensionally printed reads on “three-dimensionally printing a standardized component”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Chapoy2 before them, to modify production method using molding to produce blanks or shells to incorporate 3D printing method.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for manufacturing specialized lens without the blank or shell (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”).

Chapoy and Chapoy2 do not explicitly teach: the customized component including at least a first portion of a customized part and an associated descriptor.
Porter teaches: the customized component including at least a first portion of a customized part and an associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Chapoy2 and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating design features such as labels, logos, textures, and bitmap images (Porter: [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”).

Regarding claim 13, Chapoy, Chapoy2 and Porter teach all the features of claim 12.
Chapoy further teaches:
wherein the physically coupling includes forming the customized component via three-dimensional printing. (Chapoy: [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”)

Regarding claim 14, Chapoy, Chapoy2 and Porter teach all the features of claim 12.
Porter teaches:
wherein the descriptor includes at least one of trademark information, patent information, warranty information, a collector card, reward information or safety information. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The logo reads on “trademark information”.]
The motivation to combine Chapoy, Chapoy2 and Porter, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 15, Chapoy, Chapoy2 and Porter teach all the features of claim 12.
Chapoy further teaches:
wherein the standardized component is a packaging or production framework for the customized component. (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The lens blank being used as the base to build up the successive layers reads on the lens blank being “a packaging or production framework …”.]

Regarding claim 17, Chapoy teaches:
A method comprising: (Chapoy: [0010] “In one embodiment that has been found to achieve the best results, the method is comprised of the following steps:” [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0012] “b) The at least one blank is loaded into a magazine for presentation to a 3-D printer.”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”)
… each standardized component of the set of standardized components being substantially identical to one another; (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [Any of the mass blanks read on “a set of standardized components”. Each blank with same gross features reads on “substantially identical to one another”.]
three-dimensionally printing a customized component; and (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The 3-D printing the buildup onto the blank reads on “a customized component”.]
physically coupling the customized component to the selected standardized component, (Chapoy: [0009] “The present invention uses 3 dimensional printer technologies to create ophthalmic devices including specialized contact lenses by building up optical features onto a shell of a contact lens.  In this context, a shell is a curved disk with the same radius of curvature on the front and back surface providing a spherical base curve to fit the cornea and no optical power on the front curve.  Starting with such a shell, the present invention provides that the 3-dimensional printer is utilized to build optical features on to the front surface: + or - spherical power, cylinder power to make toric lenses, complicated patterns to make simultaneous vision multi-focals, aspheric designs, cosmetic features to show left/right or lens inversion, sensors to provide diagnostics for tear markers or measures of deposits to indicate the desirability/necessity to change lenses, patterns for cosmetic and prosthetic lenses, a smooth surface top coat over cosmetic features, a hydrophilic lubricious surface layer, etc..”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The front surface with three-dimensional coordinates reads on “an interface feature of the standardized component, which interface feature comprises multiple interface positions”, and the deposited layers being deposited on top of the physical carrier (blank lens) of a specific SKU reads on “physically coupling … to selected standardized component”. The additively deposited layers built up onto the blank lens reads on “a three-dimensionally printed customized component”.]
the customized component being from a set of customized components, each customized component of the set of customized components having a different custom option, the customized component including at least a first portion of a customized part … (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed from a separate jet mounted in a turret.”) [The buildup of any of the final active lens reads on “each customized component” or “at least a first portion”, and any features and optical power variations reads on “a different custom option.”.]
wherein the customized component is three-dimensionally printed in a cavity of the standardized component. (Chapoy: [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks(i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.  The inherent efficiency of the molding process therefore is fully exploited.  Alternatively, optics such as the cylindrical component of the toric lens can be added to the back surface which may actually improve the base curve corneal fit.”) [The 3 dimensional layers being added to the back surface of the blank reads on the cavity of the blank or “a cavity of the standardized component”.]

Chapoy does not explicitly teach: three-dimensionally printing a standardized component from a set of standardized components; and the customized component including at least a first portion of a customized part and an associated descriptor.
Chapoy2 teaches:
three-dimensionally printing a standardized component from a set of standardized components (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”) [The base structure or the blank being 3 dimensionally printed reads on “three-dimensionally printing a standardized component”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Chapoy2 before them, to modify production method using molding to produce blanks or shells to incorporate 3D printing method.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for manufacturing specialized lens without the blank or shell (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”).

Chapoy and Chapoy2 do not explicitly teach: the customized component including at least a first portion of a customized part and an associated descriptor.
Porter teaches: the customized component including at least a first portion of a customized part and an associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Chapoy2 and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating design features such as labels, logos, textures, and bitmap images (Porter: [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chapoy, in view of Chapoy2, further in view of Porter, further in view of Anatole et al. (US 2015/0253585 A1), hereinafter ‘Anatole’.
Regarding claim 18, Chapoy teaches:
A method comprising: (Chapoy: [0010] “In one embodiment that has been found to achieve the best results, the method is comprised of the following steps:” [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0012] “b) The at least one blank is loaded into a magazine for presentation to a 3-D printer.”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”)
… each standardized component of the set of standardized components being substantially identical to one another; (Chapoy: [0011] “a) At least one blank is produced using double sided molding.  Such blank may be a contact lens, IOL, in-lays, on-lays or other lens types.  Such lens types are collectively referred to as "ophthalmic lenses".  This classification has been expanded in recent years as the technology has evolved and new types of lenses have been derived for refractive correction.  In the present invention, there is at least one SKU's to be molded of such blanks.  This at least one SKU may be related to gross features such as different base curves, materials or diameters.”; [0015] “The present invention combines the efficiency of mass molding and 3 dimensional printer technology by providing for mass blanks (i.e., the major portion of the final lens mass) to be produced using the molding process and for optical features, essentially a tweaking of the blank by adding optical power to the surface of the blank, to be added using the 3 dimensional printer.”) [Any of the mass blanks read on “a set of standardized components”. Each blank with same gross features reads on “substantially identical to one another”.]
three-dimensionally printing a customized component; and (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The 3-D printing the buildup onto the blank reads on “a customized component”.]
physically coupling the customized component to the selected standardized component, (Chapoy: [0009] “The present invention uses 3 dimensional printer technologies to create ophthalmic devices including specialized contact lenses by building up optical features onto a shell of a contact lens.  In this context, a shell is a curved disk with the same radius of curvature on the front and back surface providing a spherical base curve to fit the cornea and no optical power on the front curve.  Starting with such a shell, the present invention provides that the 3-dimensional printer is utilized to build optical features on to the front surface: + or - spherical power, cylinder power to make toric lenses, complicated patterns to make simultaneous vision multi-focals, aspheric designs, cosmetic features to show left/right or lens inversion, sensors to provide diagnostics for tear markers or measures of deposits to indicate the desirability/necessity to change lenses, patterns for cosmetic and prosthetic lenses, a smooth surface top coat over cosmetic features, a hydrophilic lubricious surface layer, etc..”; [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”) [The front surface with three-dimensional coordinates reads on “an interface feature of the standardized component, which interface feature comprises multiple interface positions”, and the deposited layers being deposited on top of the physical carrier (blank lens) of a specific SKU reads on “physically coupling … to selected standardized component”. The additively deposited layers built up onto the blank lens reads on “a three-dimensionally printed customized component”.]
the customized component being from a set of customized components, each customized component of the set of customized components having a different custom option, the customized component including at least a first portion of a customized part … (Chapoy: [0013] “c) A SKU may be printed on the at least one blank using a suitably programmed computer for interfacing with the 3 dimensional printer.  In the present invention, any number of printable SKU's can be pre-loaded into a computer for interfacing with the 3-D printer.  In one embodiment, a full line of cosmetic toric contact lenses for use with astigmatics will comprise the order of 100,000 SKU's that can all be generated from a single blank”; [0014] “d) The blanks can be transformed into the final part on a demand basis.  This step involves building up a lens onto the blank by depositing successive layers using 3-dimensional printing.  The blank then in effect becomes a physical carrier for the active lens.”; [0016] “Step d above involves building up a lens onto the blank by depositing successive layers using 3-Dimensional Printing.  In one embodiment, a simple spherical contact lens for correcting myopia is created as a concave bowl structure onto the blank created by the molding process.  There is constant lens power across any radius independent of angle.  In another embodiment, a toric lens for correcting astigmatism can be constructed by building up the blank in a similar manner such that there is constant lens power along any radius, but that power map has the added feature/ complication of being angularly dependent.  In yet another embodiment, an aspheric lens for use with presbyopia is constructed similarly but with optical power varying continuously along any radius from the center point to the periphery.  Additional variations and constructs can be created by depositing a colored cosmetic layer with or without a topcoat to smooth out the bumps resulting from the cosmetic pattern.  Each color can be dosed from a separate jet mounted in a turret.”) [The buildup of any of the final active lens reads on “each customized component” or “at least a first portion”, and any features and optical power variations reads on “a different custom option.”.]

Chapoy does not explicitly teach: three-dimensionally printing a standardized component from a set of standardized components; and the customized component including at least a first portion of a customized part and an associated descriptor, wherein the standardized component and the customized component are simultaneously printed.
Chapoy2 teaches:
three-dimensionally printing a standardized component from a set of standardized components (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”) [The base structure or the blank being 3 dimensionally printed reads on “three-dimensionally printing a standardized component”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy and Chapoy2 before them, to modify production method using molding to produce blanks or shells to incorporate 3D printing method.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for manufacturing specialized lens without the blank or shell (Chapoy2: [0022] “In one embodiment, the present invention uses 3 dimensional printer technologies to create specialized contact lenses without the use of a shell but rather utilizes the 3-dimensional printer to initialize the base structure of the contact lenses and then build up optical features onto such base structure.”).

Chapoy and Chapoy2 do not explicitly teach: the customized component including at least a first portion of a customized part and an associated descriptor, wherein the standardized component and the customized component are simultaneously printed.
Porter teaches: the customized component including at least a first portion of a customized part and an associated descriptor. (Porter: [0168] “Optical elements such as standard lenses (e.g., intra-ocular and contact lenses for medical use) or gradient-index lenses can be manufactured (the latter using multiple materials with different refractive indices).  Surfaces with "stair step" or other artifacts can be smoothed by reflow (e.g., using surface tension or contact with a smooth mold).”; [0169] “Multi-material and/or full-color prototypes and end-use products can be produced from desirable engineering polymers such as thermoplastics and thermosets.  For example, more realistic and useful prototypes can be made of products which in full-scale manufacturing will be made from multiple parts, each with its own material properties, or made using two-shot molding or similar methods.  Benefits of producing products using fewer parts include cost reduction due to relaxed tolerances, reduced assembly labor, and reduced inventory costs.”; [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”) [The design feature reads on “associated descriptor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Chapoy2 and Porter before them, to modify additive manufacturing of lens to incorporate labeling design features using multiple material additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve incorporating design features such as labels, logos, textures, and bitmap images (Porter: [0179] “The use of multiple materials and/or colors readily allows objects to incorporate many design features such as labels, logos, textures, and bitmap images.”).

Chapoy, Chapoy2 and Porter do not explicitly teach: wherein the standardized component and the customized component are simultaneously printed.
Anatole teaches:
wherein the standardized component and the customized component are simultaneously printed. (Anatole: [0066], figure 3 “FIG. 3 shows the ophthalmic lens 12 manufactured by the additive manufacturing machine 1 illustrated in FIG. 1.  This ophthalmic lens 12 exhibits a useful zone 26 as well as a non-useful zone 25.”; [0071] “The ophthalmic lens 12 is formed here by a plurality of superposed layers of a first material 35, each layer being itself formed of a plurality of first predetermined volume elements.”; [0072] “This plurality of superposed layers forms the body 29 together with the second face 28 and the first face 20 of the ophthalmic lens 12.”) [The body with markings, as illustrated in figure 3, reads on “the standardized component and the customized component”, and the additive manufacturing of the entire body reads on being “simultaneously printed”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapoy, Chapoy2, Porter and Anatole before them, to modify additive manufacturing of lens in parts to incorporate additive manufacturing of the entire lens parts at the same additive manufacturing step.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve producing the entire lens with permanent marks precisely (Anatole: [0015] The manufacturing method according to the invention makes it possible advantageously to manufacture the ophthalmic lens in one selfsame additive manufacturing step.”; [0016] “It is this single additive manufacturing step which makes it possible to provide at one and the same time the simple or complex optical properties of the ophthalmic lens as well as the technical permanent marks' localisation properties, in a single step during the additive manufacture of the body and the first and second faces.  This makes it possible for the technical permanent marks to be precisely positioned in the ophthalmic lens.”).


Allowable Subject Matter
Claims 5-6, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/            Examiner, Art Unit 2116